CASCADE FINANCIAL CORPORATION SELECTED FINANCIAL DATA (Dollars in thousands, except per share data) FOR THE YEARS ENDED DECEMBER 31, 2007 2006 2005 2004 2003 Interest income $ 93,935 $ 82,658 $ 67,802 $ 55,316 $ 50,363 Interest expense 50,540 43,268 31,276 22,919 22,753 Net interest income 43,395 39,390 36,526 32,397 27,610 Provision for loan losses 1,350 1,000 945 675 1,275 Net interest income after provision for loan losses 42,045 38,390 35,581 31,722 26,335 Other income 7,566 6,026 6,333 4,747 5,306 Other expense 26,682 24,586 22,606 20,317 17,733 Income before provision for income taxes 22,929 19,830 19,308 16,152 13,908 Net income 15,546 13,355 13,046 10,785 9,599 Net income per common share, basic (1) 1.29 1.11 1.09 0.96 0.94 Net income per common share, diluted (1) 1.27 1.08 1.06 0.93 0.90 Book value per common share (1) 10.15 9.53 8.76 8.06 6.21 AT DECEMBER 31, 2007 2006 2005 2004 2003 Assets $ 1,417,588 $ 1,345,254 $ 1,211,784 $ 1,088,955 $ 885,220 Loans, net 1,092,776 996,015 867,049 794,466 567,094 Cash and securities 246,548 282,301 278,747 228,644 290,537 Deposits 904,896 855,449 795,768 721,908 564,314 Borrowings 147,512 121,485 66,270 36,356 50,123 FHLB advances 231,000 243,000 236,000 228,000 200,000 Stockholders’ equity 122,096 115,199 105,193 96,250 63,957 Nonperforming loans 1,523 851 1,987 532 1,921 FINANCIAL RATIOS FOR THE YEARS ENDED DECEMBER 31, 2007 2006 2005 2004 2003 Return on average assets 1.13 % 1.05 % 1.13 % 1.09 % 1.13 % Return on average equity 13.23 12.24 13.13 13.22 15.81 Return on average tangible equity 16.88 16.08 17.82 16.24 15.81 Net interest margin 3.34 3.26 3.35 3.44 3.35 Efficiency ratio 52.36 54.14 52.75 54.70 53.87 Dividend payout ratio 25.98 28.43 25.66 25.81 18.31 Average stockholders’ equity to average assets 8.58 8.55 8.60 8.25 7.15 Total risk-based capital to risk-weighted assets 10.80 11.22 10.86 11.18 13.42 Tier 1 capital to average total assets 8.90 8.99 8.23 8.14 8.49 (1)Per common share data is retroactively adjusted to reflect all stock splits and stock dividends. This statement has not been reviewed, or confirmed for accuracy or relevance, by the Federal Deposit Insurance Corporation. 9 MANAGEMENT DISCUSSION AND ANALYSIS The following discussion is provided for the consolidated operations of Cascade Financial Corporation (the “Corporation”) as of December 31, 2007. The Corporation has only one operating subsidiary: Cascade Bank (the “Bank”). The purpose of this discussion is to focus on significant factors concerning the Corporation’s financial condition and results of operations, and to provide a more comprehensive review of the Corporation’s operating results and financial condition than can be obtained from reading the consolidated financial statements alone. This discussion should be read with the consolidated financial statements and the notes thereto. In addition to historical information, this report contains certain "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995 ("PSLRA"). This statement is included for the express purpose of availing the Corporation of the protections of the safe harbor provisions of the PSLRA. The forward-looking statements contained herein are subject to factors, risks, and uncertainties that may cause actual results to differ materially from those projected. The following items are among the factors that could cause actual results to differ materially from the forward-looking statements: higher than expected loan delinquency rates; general economic conditions, including their impact on capital expenditures; business conditions in the banking industry; recent world events and their impact on interest rates, businesses, and customers; the regulatory environment; new legislation; vendor quality and efficiency; employee retention factors; rapidly-changing technology; competitive factors, including increased competition with community, regional, and national financial institutions; fluctuating interest rate environments; and similar matters. Readers are cautioned not to place undue reliance on these forward-looking statements, which reflect management's analysis only as of the date of the statement. The Corporation undertakes no obligation to publicly revise or update these forward-looking statements to reflect events or circumstances that arise after the date of this report. Readers should carefully review the risk factors described in this and other documents the Corporation files from time to time with the Securities and Exchange Commission. Critical Accounting Estimates Corporations may apply certain critical accounting estimates requiring management to make subjective or complex judgments, often as a result of the need to estimate the effect of matters that are inherently uncertain. The Bank considers its only material critical accounting estimate to be the allowance for loan losses. We believe that the accounting estimate related to the allowance for loan losses is a "critical accounting estimate" because: (1) it is highly susceptible to change from period to period because it requires management to make assumptions about future collectability of loans; and (2) the impact of a sudden large loss could significantly reduce the allowance and would require increased provisions to replenish the allowance, which would negatively affect earnings. The allowance for loan losses is established through a provision for loan losses charged against earnings. The balance of the allowance for loan losses is maintained at the amount management believes will be adequate to absorb known and inherent losses in the loan portfolio. The appropriate balance of the allowance for loan losses is determined by applying estimated loss factors to the credit exposure from outstanding loans. Estimated loss factors are based on subjective measurements including management’s assessment of the internal risk classifications, changes in the nature of the loan portfolio, industry concentrations, and the impact of current local, regional and national economic factors on the quality of the loan portfolio. Changes in these estimates and assumptions are reasonably possible and may have a material impact on the Corporation’s consolidated financial statements and results of operation. For additional information regarding the allowance for loan losses, its relation to the provision for loan losses and risk related to asset quality, see Note 4 in the Consolidated Financial Statements for the year ended December 31, 2007, and “Management’s Discussion and Analysis of Financial Condition and Results of Operation – Provision for Loan Losses.” Critical Accounting Policies The Corporation’s significant accounting policies are described in Note 1 of the Notes to Consolidated Financial Statements and are essential to understanding Management's Discussion and Analysis of Financial Condition and Results of Operations. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions which affect the reported amounts and disclosures. Actual results may differ from these estimates under different assumptions or conditions. The following policies involve a higher degree of judgment than do our other significant accounting policies detailed in Note 1 of the Notes to Consolidated Financial Statements. Allowance for Loan Losses The Bank reviews historical origination and charge-off relationships, charge-off experience factors, collection data, delinquency reports, estimates of the value of the underlying collateral, and other information in order to make the necessary judgments as to the appropriateness of the provision for loan losses and the allowance for loan losses. The Bank also uses Qualitative (“Q”) Factors to analyze the adequacy of the loan loss allowance and determine an unallocated portion of the allowance.Factors such as regional/local economic trends, the health of the real estate market, loan and collateral concentrations, size of borrowing relationships, trends in loan delinquencies and charge-offs and changes in asset classifications are now included in the Bank’s analysis of the allowance for loan losses. Loans losses are charged-off against the allowance when management confirms the 10 uncollectability of a loan balance or when the liquidation value of the collateral is less than the amount of the loan. The Bank believes that the allowance for loan losses is adequate to cover probable losses inherent in its loan portfolio.However, because the allowance for loan losses is based on estimates, there can be no assurance that the ultimate charge-off amount will not exceed the estimates. Investments The Bank classifies its investments as held-for-trading, available-for-sale, or held-to-maturity. Held-for-trading securities are marked to market with the change in value recognized in the income statement.Available-for-sale securities are reported at their fair value, which is determined by obtaining quoted market prices. Unrealized gains and losses on available-for-sale securities are included in other comprehensive income and excluded from earnings. Realized gains and losses and declines in fair value judged to be other than temporary are included in earnings. The fair value of financial instruments is discussed in more detail in Note 15 of the Notes to Consolidated Financial Statements. Held-to-maturity securities are carried at amortized cost. Income Taxes The Bank estimates tax expense based on the amount it expects to owe various tax authorities. Taxes are discussed in more detail in Note 10 of the Notes to Consolidated Financial Statements. Accrued taxes represent the net estimated amount due or to be received from taxing authorities. In estimating accrued taxes, management assesses the relative merits and risks of the appropriate tax treatment of transactions taking into account statutory, judicial and regulatory guidance in the context of our tax position. Fair Value Effective January 1, 2007, we adopted SFAS No. 157, Fair Value Measurements, which among other things, requires enhanced disclosures about financial instruments carried at fair value. SFAS No. 157 establishes a hierarchical disclosure framework associated with the level of pricing observability utilized in measuring financial instruments at fair value. The degree of judgment utilized in measuring the fair value of financial instruments generally correlates to the level of pricing observability. Financial instruments with readily available active quoted prices or for which fair value can be measured from actively quoted prices generally will have a higher degree of pricing observability and a lesser degree of judgment utilized in measuring fair value.
